Citation Nr: 1343277	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  08-30 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for lung damage (a "lung disability"), to include bronchospasm, resulting from smoke inhalation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to January 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal was remanded by the Board in December 2011.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 


FINDING OF FACT

The Veteran did not have any lung disability, including lung damage resulting from smoke inhalation or any bronchospasm disability, at the time of his May 2007 claim for benefits and has not had any such disability at any time since.


CONCLUSION OF LAW

The criteria for service connection for lung damage, to include bronchospasm, resulting from smoke inhalation have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

No disability at issue in this case is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

As reflected in his March 2008 notice of disagreement and September 2008 substantive appeal, the Veteran contends that he currently has lung damage as the result of in-service smoke inhalation, that he was placed on an inhaler and treated in service, and that this treatment continued after he was discharged and he always has to carry an inhaler.  He asserts that he has constant breathing problems and cannot function in certain environments such as where there is dust or smoke, and that he had been in the emergency room because of such breathing problems.  He further asserted that he could not perform any actions that increased his breathing rate, and was restricted from construction jobs due in part to his lung problems.

Service treatment records reflect that the Veteran was treated for smoke inhalation following a house fire in April 2003, which included temporary light duty, chest X-rays, and Advair.  

The December 2004 report of examination for the Veteran's separation from service reflects a normal clinical evaluation of the lungs and chest, with no lung or breathing problems noted.  At that time, the Veteran denied having or ever having had asthma, shortness of breath, wheezing or problems with wheezing, or chronic cough or cough at night, and denied ever having been prescribed or using an inhaler, providing highly probative factual evidence against his own claim at this time.   

He did report a history of pain or pressure in the chest, stating that occasionally he would have strong pains in his chest, which he considered secondary to his prior smoke inhalation.  He also reported still being sensitive to dust inhalation.  It was noted that he had been seen in the pulmonary clinic and cleared. 

VA treatment records dated from November 2005 to May 2009 reflect that in November 2005 the Veteran reported a history of some chest pains, and that he had problems with exposure to smoke and "lung damage," and had formerly used an inhaler regularly for dyspnea.

In December 2007, the Veteran reported to the emergency room complaining of headache and shortness of breath since three in the morning, with sharp pain of the upper left chest and nausea.  It was noted that he was not currently taking any medications.  He was treated with ipratropium and Albuterol and given a Combivent inhaler.  The diagnosis was bronchospasm, and discharge instructions included returning for worsening symptoms or breathing, chest pain, or shortness of breath.  

A January 2008 follow-up note reflects that the Veteran reported previously being in a house fire and being hospitalized for lung injuries following smoke inhalation, and that he had since had recurrent bronchospasms, but that he was unable to find a triggering agent for these episodes.  He reported using bronchodilators daily, and having no chest pain.  The assessment was bronchospasm, and it was noted that he would have pulmonary function tests (PFTs).  

A February 2008 respiratory therapy progress note indicates that the Veteran was to be given PFTs with spirometry, DLCO, lung volumes, post-bronchodilator, and arterial blood gas on the visit.  A March 2008 note reflects that the Veteran had no complaints and that the lungs were clear.  A March 2008 pulmonary diagnostic study consult note reflects that PFTs revealed erratic and inconsistent results, with normal arterial blood gas and multiple parameters assessing reliability of data indicating poor reliability of data.  It was noted that the test did not satisfy American Thoracic Society (ATS) criteria for an adequate study and that no reliable interpretation could be given.  It was also noted that suboptimal effort could be seen with brain disease, feigned disease, or coughing or other chest discomfort.  

April 2008, May 2008, September 2008, January 2009, and May 2009 treatment records note a history of "Acute Bronchospasm," and note the Veteran's active outpatient medications, which included medications for headaches, stomach problems, and anxiety, but did not include inhalers or other such lung treatment.  In September 2008, the lungs were noted to be clear to austiculation.  

The report of a January 2012 VA examination reflects that a physician reviewed the claims file and examined the Veteran.  The physician noted and discussed the past diagnosis of bronchospasm in December 2007, and the Veteran's in-service treatment for smoke inhalation in 2003.  The Veteran stated that that he believed that he was prescribed an inhaler after his emergency room visit, but did not currently use any type of inhaler, and when asked why an inhaler was no longer prescribed he stated that he did not follow up.  The Veteran did not report chronic cough or frequent wheezing, stated that he had not been hospitalized for any condition within the past three years, and was currently not prescribed any mediations for a respiratory condition.

The VA physician stated that the Veteran did not require the use of inhaled or other medications.  January 2012 chest X-rays were noted to have been normal, with no acute cardiopulmonary abnormality.  It was also noted that February 2012 PFT results were performed.  The VA physician opined that no respiratory condition affected the Veteran's ability to work, and the diagnosis was bronchospasm, resolved without residual, providing highly probative evidence against this claim that the Board must, unfortunately, find outweighs the statements of the Veteran.  

In this regard, the examiner stated that clinical correlation of history and objective examination and PFTs were not consistent with a chronic or ongoing condition of bronchospasm, and that the Veteran had no functional limitations.  

The VA physician further opined that it was less likely than not that any claimed condition, including acute bronchospasm, was incurred in or caused by the claimed in-service injury, event, or illness, providing more evidence against this claim.  

The examiner stated that the medical records documentation did not support a chronic or ongoing condition of bronchospasm, that the Veteran's acute bronchospasm had resolved, and that the Veteran denied the use of an inhaler or any respiratory medication for bronchospasm within the last three years.  The examiner stated that bronchospasm required treatment with a bronchodilator, but that the Veteran had not been prescribed respiratory medication in greater than three years and oxygenated at 99 percent on room air and had normal ventilation on examination of all lung fields.  The examiner also noted that despite his treatment for smoke inhalation in service, there was no indication of treatment such as ventilation, tracheotomy, or lung surgery, and no diagnosis of a chronic or ongoing respiratory condition, and that the Veteran was documented to have had a normal respiratory examination at the time of his December 2004 separation physical.  The VA physician stated that service treatment records and current VA medical records did not show that the Veteran had a chronic or ongoing condition.  

This is important in that even if the Board assumes the Veteran has a lung problem at this time (which, as noted above, is not clear), the best evidence in this case clearly indicates it is not associated with service. 

Considering the pertinent evidence in light of the governing legal authority, the Veteran's service connection claim must be denied.  A preponderance of the evidence demonstrates that the Veteran does not have, and has not had at any time since his May 2007 claim for service connection, any lung disability that can be service-connected.

The most probative evidence of whether any such lung disability exists is the January 2012 VA examiner's report and opinion that, while the Veteran had in-service treatment for smoke inhalation and acute bronchospasm in December 2007, he has not had any chronic or ongoing lung disorder, including bronchospasm, related to his in-service smoke inhalation or otherwise.  The Board finds the January 2012 VA examiner's report to be persuasive evidence that the Veteran does not have a current lung disability and has not had any such disability from the time of his May 2007 claim for service connection to the present.  The examiner was a physician with appropriate expertise, thoroughly reviewed and discussed the evidence contained in the claims file, and thoroughly examined the Veteran, including interviewing him, taking an extensive history regarding his current and past lung problems and treatment, and performing chest X-rays and PFTs.  Also, the physician supported her opinions with clear and persuasive explanations.

Furthermore, there is no competent and probative opinion conflicting with the VA physician's, and neither the Veteran nor his representative has identified any.  While the record reflects treatment for a diagnosis of bronchospasm in December 2007 and January 2008, as well as subsequent treatment records indicating a medical history of acute bronchospasm, these records were considered and specifically addressed by the January 2012 VA physician in providing her report and opinions.  To the extent that any such treatment records could be considered competent evidence of a current lung disability, the Board finds such records to be outweighed by the January 2012 VA examiner's opinion.  

Moreover, the VA physician's opinions and supporting rationales are consistent with the record.  Treatment records reflect only treatment for a lung problem after service in December 2007 and January 2008, which was noted to be acute bronchospasm, and never characterized as a chronic or ongoing lung disability or linked to any in-service smoke inhalation by any medical expert.  Also, while the Veteran was prescribed an inhaler at that time, he did not continue to use it; the subsequent April 2008, May 2008, September 2008, January 2009, and May 2009 treatment records note the Veteran's active outpatient medications, which did not include inhalers or other such lung treatment, and on January 2012 VA examination the Veteran stated that that he believed that he was prescribed an inhaler after his emergency room visit but did not currently use any type of inhaler, and when asked why an inhaler was no longer prescribed stated that he did not follow up.  

In this regard, the January 2012 VA physician noted that bronchospasm required treatment with a bronchodilator.  Furthermore, examinations of the Veteran's lungs after service were repeatedly found to be normal, and January and February 2012 chest X-rays and PFTs were normal.

In short, the Board finds the January 2012 VA examiner's opinions and explanations to be highly persuasive, consistent with the evidence of record, and more probative than any potentially conflicting evidence.

The Board notes the Veteran's contentions that, as a result of his in-service smoke inhalation, he has used an inhaler since service, and that he could not function in environments with dust and smoke, and could not perform any actions that increased breathing.  The Veteran is competent to report matters within his own personal knowledge.  See Layno, 6 Vet. App. at 469.  

However, the Board finds the Veteran's assertions regarding his lung symptoms and treatment not to be entirely historically accurate.  The record reflects that in November 2005 he indicated that he had formally used an inhaler following his in-service smoke inhalation, and during his December 2007 emergency room visit it was noted that he was not taking medications, and was only prescribed an inhaler at that time.  Furthermore, as reflected in subsequent treatment notes and the Veteran's statements to the January 2012 VA examiner, after such emergency treatment in December 2007 and January 2008, the Veteran did not continue to use any inhaler or other lung medication; again, in January 2012 he stated that that he believed that he was prescribed an inhaler after his emergency room visit but did not currently use any type of inhaler, and when asked why an inhaler was no longer prescribed he stated that he did not follow up.

Also, lay evidence may be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins).  However, in this case, the determination of whether the Veteran has any lung disability resulting from in-service smoke inhalation is one that is medical in nature, and requires medical expertise to make.  

Therefore, as noted above, even to the extent that the Board finds the Veteran's assertions to be at all credible, he is not competent to diagnose a lung disability that is the result of his in-service smoke inhalation.  

Moreover, even if the Veteran were in some way competent to make any such determination, the Board would find such determination to be greatly outweighed by the expert opinion of the January 2012 VA physician.  

Thus, the weight of the evidence reflects that the Veteran did not have any lung disability, including lung damage resulting from smoke inhalation or any bronchospasm disability, at the time of his May 2007 claim for benefits and has not had one at any time since.  Therefore, there can be no valid service connection claim for such disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, service connection for lung damage, to include bronchospasm, resulting from smoke inhalation must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in June 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA treatment records have been obtained.

The Veteran was provided a VA examination in January 2012.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by a physician with appropriate expertise who reviewed and discussed the evidence contained in the claims file and provided thorough explanations for all opinions.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, the RO has substantially complied with the Board's December 2011 remand instructions.  The agency of original jurisdiction sent the Veteran a letter requesting that he provide the name of the hospital where he received medical care after the house fire in 2003.  It also provided an adequate examination to the Veteran that answered the Board's questions.  

Under these circumstances, the Board finds that there has been substantial compliance with its remand instructions, and an additional remand to comply with its directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




ORDER

Service connection for lung damage, to include bronchospasm, resulting from smoke inhalation is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


